         Case 1:19-cv-09901-JGK Document 25 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

A2 REALTY GROUP LLC,                               19cv9901 (JGK)

                      Plaintiff,                   ORDER

             - against -

WONDERAMA HOLDINGS, LLC,

                        Defendant.

────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The conference on May 11, 2020 is canceled.

     Any opposition to the Order to Show Cause for a default

judgment should be served by the defendant on the plaintiff and

filed with the Court by May 15, 2020. Any reply may be filed and

served by May 19, 2020. The Order to Show Cause is returnable on

May 21, 2020. No appearance is necessary. The plaintiff shall

serve a copy of this order on the defendant by May 11, 2020 by

Certified Mail and file proof of service by May 13, 2020.

SO ORDERED.

Dated:       New York, New York
             May 6, 2020                 /s/ John G. Koeltl   _______
                                                 John G. Koeltl
                                          United States District Judge
